 HERBERT J. NICHOL-447America in a peaceful world.Despite my resignation from the Communist Party,Iwill continue to fight for these goals with all the energy and sincerity at mycommand.I am also taking this step because I believe it is one effective means of bringinghome, not only to the membership of the International Union but to the people gen-erally, the dastardly and unprecedented requirement that a man yield up his politicalaffiliations in order to make a government service available to the people he repre-sents.This is a dangerously backward step in American political life which threat-ens all of our democratic institutions.Americans have the right to belong to thepolitical party of their choice and trade union members have the right to choosetheir own leaders.Denial of these principles undermines democracy and gives com-fort to the arrogant reactionaries who seek to put our country on the road to fascism.At the same time, I want to make it absolutely clear that my opinion continuesto be that only a fundamental change in the structure of our society, along the linesimplied in the very words of the charter of our International, "Labor produces allwealth-wealth belongs to the producer thereof," can lead to the end of insecurity,discrimination, depressions and the danger of war.I am convinced that capitalistic greed is responsible for war and its attendant massdestruction and horror. I am convinced it is responsible for depression, unemploy-ment and the mass misery they generate.The present deepening depression, grow-ing unemployment, and threat of war confirm my conviction that the only answer isSocialism.As a matter of fact, this Socialist concept has always been the guiding principlefor American workers. The struggle led by the great Eugene V. Debs, the early fightfor the 8-hour work day, the steel and packing struggles led by Bill Foster, the stormyhistory of the I. W. W. were all influenced by Socialist ideals.As a member of our International Union I have always been proud of and havedrawn strength from its basic Socialist tradition.No other union in this countrymatches ours in its glorious working-class history.Our union, and its predecessor,theWestern Federation of Miners, has carried on some of the most bitter andcourageous struggles in the history of the labor movement. I have always been in-spired by the fact that early leaders of this union were socialistic in one form or an-other, that Bill Haywood also took the road to Communism and died not only as agreat leader of the working class but as an honored and respected Communist.Therefore, I want to make it crystal clear that my belief in Communismis consist-ent with what I believe to be the best interests of the members of this Union and theAmerican people generally and that I am especially happy to be able constantlyto remember that it is consistent with the finest traditions of the International Union.I know that sooner or later we will turn this present shameful page in Americanlife, that the reactionary offensive will be beaten back and that the American work-erswill again resume their march on the road to peace, progress and prosperity.Particularly do I know that the day will come when loyalty oaths and affidavits willbe a thing of the past, when the true test will again be service to the people and, fortrade union leaders, service to their members.In the meantime, I am sure that every member of the International Union joinsme in my pledge to fight to keep this International Union strong, to bend every efforttomake it even stronger,to continue to keep it on a progressive,militant course,and to do everything in my power to make life in our country happy,secure, pros-perous and peaceful.HERBERTJ.NiciiOL.February1,1955Decision and OrderOn October 22, 1954, the National Labor Relations Board, herein-after referred to as the Board, issued a rule to show cause in the above-entitled proceeding.The rule to show cause stated in substance (1) that the Respondent,Herbert J. Nichol, appeared in behalf of a labor organization involved111 NLRB No. 69. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a decertification proceeding 1 before the Board under Section 9 (c)(1) (A) (ii) of the National Labor Relations Act, as amended;(2) that allegations were made to the Board that the Respondent,during a briefrecessoccurring during the course of the hearing inthat proceeding, made intimidating and coercive threats to the peti-tioner therein of such an aggravated nature as to constitute groundsfor suspensionor disbarment from further practice before the Board;and (3) that the Board's Regional Director, upon direction of theBoard, had made an investigation of the alleged misconduct and hadsubmitted a report of that investigation to the Board.2The rule to show cause further stated that, upon consideration ofthose portions of the Regional Director's report attached thereto, itappeared that the Respondent may have engaged in misconduct ofsuch an aggravated nature as to constitute grounds for suspension ordisbarment from further practice before the Board, pursuant to Sec-tion 102.58 (d) (2) of Subpart C of the Board's Rules and Regula-tion, Series6, as amended.Accordingly, the Board ordered that the Respondent show cause inwriting, under oath, on or before November 15, 1954, why he shouldnot be suspended or disbarred by the Board from further practicebefore it.The Board's rulefurther provided that "if no answer is filed .. .the statements in the Regional Director's report . . . shall be deemedto be admittedas true andmay be so found by the Board...."The Respondent filed no answer to the rule to show cause withinthe time specified, or at any other time.The hearing in the decertification proceeding, referred to above,was held on July 20, 1954, shortly after a strike sponsored by theUnited Electrical, Radio and Machine Workers of America, the in-cumbent labor organization, here called the UE, had ended, appar-ently unsuccessfully.Melvin Mitchell, an employee of the employerinvolved in the decertification proceeding, had worked during thestrike and had filed the petition which sought to decertify the UE 3During a recess in the decertification hearing, a conversation ensuedbetween the Respondent, Herbert J. Nichol, who appeared in theproceeding as a representative of UE,4 and Mitchell, in the presenceofMaurice Sandler, the Employer's treasurer, Henry B. Kandel,'Miller Metal Products, Inc.,5-RD-110(not reported in printed volume of Board De-cisions and Orders).2 Certain portions of the Regional Director's report were attached to the rule to showcause.The portions so attached omitted only that part of the report consisting of theRegional Director's conclusions,analysis,and recommendation.The portions of the re-port attached to the rule to show cause are attached hereto and marked as an appendix.3The findings in this paragraph of the text are based in large part upon the record,made in the decertification proceeding, of which the Board hereby takes official notice.4The Respondent is not a lawyer. HERBERTJ.NICHOL449its labor relations director, and Vincent Fertitta, another UErepresentative.According to sworn affidavits of Mitchell, Sandler, and Kandel,in this conversation Nichol stated in substance that : Mitchell mightbe acting in the proceeding as the paid agent of his employer; Mitchellwas a "scab"; the employer would soon discharge Mitchell; Mitchellwould be blacklisted from employment elsewhere; and, if he shouldsucceed in finding another job, he would be hit on the head with awrench and suffer "bleeding at the throat."In a sworn affidavit submitted by Nichol, he gave a somewhat dif-ferent version of the conversation in question.However, Nichol ad-mitted in his affidavit in substance that he called Mitchell a "scab" andthat he, Nichol, warned Mitchell that "frequently things had beenknown to fall on scabs."Nichol denied, however, having said any-thing about "bleeding at the throat."Fertitta, Nichol's associate, submitted a sworn affidavit in which he,in substance, confirmed in large part the account of the conversationgiven by the petitioner and the two employer representatives, butFertitta did "not recall Nichol making any remarks about `bleeding atthe throat' or any similar remark."In view of the foregoing, we do not credit the denials of Nichol andFertitta and find that Nichol made the statements attributed to him byMitchell, Sandler, and Kandel, as set forth above.5Concluding FindingsDuring a recess period in the course of a statutory hearing con-ducted by the Board, the Respondent, a representative of a labor or-ganization which was a party to the proceeding, made threateningstatements, including threats of violence, to the petitioner who wasalso an employee of the employer involved in the proceeding. TheRespondent, in anger, made these statements because the petitioner,Mitchell, worked during a strike sponsored by the labor organizationwhich the Respondent represented and because Mitchell filed a peti-tion to unseat that union as the representative of the employees. Suchstatements were intended to and inherently were calculated to causethe petitioner to abandon the pending proceeding or were phrasedwith the intent otherwise to adversely affect it.The statements clear-ly tended to have a restraining effect upon the proceeding. It also ap-pears clear that the statements, under the circumstances, amountedto conduct which, in a proper proceeding, might properly be viewedas violative of Section 8 (b) (1) (A) of the Act. The Respondent'sconduct patently breached the obligation of parties or their represent-5 The substance of the sworn affidavits, referred tQ above,appear in the Regional Di-rector's report.See Appendix hereto. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDatives participating in a statutory proceeding to behave in a dignifiedand decorous manner and, under all the circumstances, was contemptu-ous of the Board and its processes.Accordingly, we conclude that the Respondent's statements, whichwe have found he made, amounted to misconduct of such an aggra-vated nature as to constitute ground for suspension from further prac-tice before this Board pursuant to Section 102.58 (d) of Subpart Cof the Board's Rules and Regulations, Series 6, as amended.THE REMEDYUnder all the circumstances, in order to preserve and protect theorderly administration of the Act and effectuate its policies, we shallsuspend Nichol from the privileges of practicing before this Boardor its agents fora period of six (6) months, beginning fifteen (15)days after the date of our order herein.OrderThe National Labor Relations Board hereby orders that the Re-spondent, Herbert J. Nichol, be, and he hereby is, barred and pro-hibited from, directly or indirectly, practicing or appearing beforethis Board as counsel, attorney, representative, or agent (of record orotherwise) or from aiding or assisting any person in the preparation,prosecution, or defense of any matter or proceeding before this Board,or before any Regional Office or agent of this Board, for a period ofsix (6) months, beginning fifteen (15) days after the date hereof.AppendixREPORT OF REGIONAL DIRECTORPursuant to the instruction as set forth in your memorandum ofAugust 9, 1954, I have conducted an investigation of the incidentwhich occurred during a recess in the hearing held on July 20 in theabove case[MillerMetal Products, Inc.,Case No. 5-RD-110] andmake the following report.During the recess which spanned the testimony of Mitchell, the"RD" Petitioner the UE representative, Nichol, addressed certainremarks to Mitchell.'These remarks as paraphrased by CompanyAttorney Seff, who was not present in the hearing room when theywere made, appear on page 42 of the record, as follows :You will always be a scab.Does the Company pay you foryour testimony? If they don't you ought to ask them for money.1Hearing Officer Knadler and Attorney Self had left the Hearing RoomPresent in theroom during the recess were only Petitioner Mitchell, Company Treasurer Sandler, Pur-chasing Agent and Labor Relations Director Kande], and UE Field Representative Nicholand Vincent Fertitta. HERBERT J.NICHOL451They have offered money to other people. If you ever go to workany place else you may find that a wrench will fall down and hityou on the head.On July 30, 1954, "RD" Petitioner, Mitchell, Company TreasurerSandler and Purchasing Agent and Labor Relations Director Kandelswore in a joint affidavit submitted by Seff to Chairman Farmer thatUE Representative Nichol made the following statement to Mitchell :You will remember your actions for the rest of your life.Youwill be bleeding at the throat and you will be the first one to befired.You are a scab and you will always be known as a scab.You will find it very difficult to get a job and when you finallyget one, you will have a wrench fall on your head.How much isMr. Miller paying you for doing this? If you haven't got yourcut, I'd advise you to look into it, as Mr. Miller has offered otheremployees money to testify.You know the people in the planthave no use for you as you were always known as a goldbricker.Each person present during the recess was interviewed alone andhis affidavit was then taken by an Examiner. The pertinent parts ofeach such affidavit are set forth below :Petitioner Mitchell:Nichol said the following to me, but I am not sure of the se-quence.He told me that if I wasn't getting paid, that I shouldlook into it, as some of the other people were getting paid.Hetold me that I would be bleeding at the throat.At that time Itold him that he looked as if he was already bleeding at the throat.He told me that I was a scab and would always be branded as ascab, and that I would be the first one to be fired, and would notbe able to find work elsewhere.Nichol said that if I "ever didfind a job, a wrench would fall and hit you (meaning me) on thehead."Nichol also said that I was a "goldbrick."Treasurer Sandler:I believe that one of the first remarks that Nichol made toMitchell was that he would be "bleeding at the throat."Nicholthen said, "WTell you should be proud of what you are doing, scab-bing on your fellow employees.You know what happens to scabs ;they are the first ones to be fired, and Miller will get rid of youreal soon."Nichol then said, "You will have a difficult time getting a job anywhere, and when you finally do, a wrench will fallon your head." Nichol then added "How much is Mr. Miller pay-ing you for doing his dirty work. If Mr. Miller is not payingyou, you better look into it because he has offered to pay other344056-55-N ol. 11130 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople. I listened in on a telephone conversation where Mr. Milleroffered money to someone to do what you are doing."Labor Relations Director Mandel:Nichol then started to address his remarks to Melvin Mitchell,the petitioner.I believe that he started off by saying, "and youMitchell, how much is Miller paying you for testifying, and ifyou haven't got your cut you had better get it, as I know he paidothers.You are a scab and will always be known as a scab, allyour life, wherever you work.When you do get a job you willfind that a wrench will fall on your head." Someplace in the re-marks, Nichol stated to Mitchell, "and you will be bleeding at thethroat."Nichol also remarked that Miller would fire Mitchell be-fore long.UE Representative Nichol:I do not recall how the conversation turned to Mitchell. I be-lieve that it started by my asking him how he liked working withscabs.To which I believe Mitchell replied "all right."Then Irecall I said to him something about the fact that he was a youngfellow and had probably never worked in any other shop exceptMiller Metals, and that I thought that he probably didn't knowmost older workers don't look favorably on working with scabsor strikebreakers, and that was the kind of reputation that fol-lowed a man from one shop to another. I believe that I said thatI had known fellows who had scabbed in strike many years agowho were still referred to in uncomplimentary terms.As I recallMitchell said rather flippantly that it didn't bother him whatother workers thought of him. I replied that it wasn't always aquestion of what workers thought of him; that frequently thingshad been known.to fall on scabs heads because most workers con-sider strike breaking a pretty serious thing.At that point I said I don't know whether Mitchell got paidfor going back to work during the strike and if he didn't he wasn'tgetting equal treatment because we had heard that the Companyhad offered financial rewards for coming back to work during thestrike.I didn't make any remark about "bleeding at the throat." I donot know what he is referring to..UE Representative Fertitta:Fertitta stated that the conversation started by Nichol's firstaddressing his remarks to Kandel as to the amount of productionthe Company was getting and the fact that the Company shouldtake back its old help.Thereafter, "Nichol then asked Mitchell,theRD petitioner, `How do you like working with scabs?' EQUITABLE GAS COMPANY453Mitchell said, `People don't worry me.'Nichol then said thatpeople like Mitchell help companies break strikes.Mitchell saidthat at least he was working and the others were out pounding thebricks.Nichol then said something about there having been astrike at Locke Insulator where some people helped to break thestrike but after everything was over the Company got rid of allthe strikebreakers.Nichol told Mitchell that he was a young manand he, Nichol, didn't know if Mitchell had any other jobs or hadonly worked at Miller that when you are known as a scab youcarry the name for the rest of your days. Nichol said that he hasknown cases where scabs have had things falling on their headsbecause strikebreaking was a very serious matter.""I do not recall Nichol making any remark about `bleeding atthe throat' or any similar remark."EQUITABLE GAS COMPANYandINTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL UNION No. 149, A. F. L., PETITIONER.CaseNo. 6-RC-1506.February 1, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Elmer E. Hope, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner desires to represent all physical employees inthe planning and development department, gas measurement division,of the Employer's gas utility system, comprising three classificationsof meter inspectors, either in a separate unit, or as part of the broadunit it now represents.The instant petition is a sequel to one whichthe Petitioner filed in 1953 requesting a segment of these meter inspec-tors,which petition was dismissed as inappropriate because of thenarrow scope of the group sought.' The Petitioner contends that itspresent request foralllikemeter inspectors throughout the systemThe Employer, on the otherhand, urges that the group now requested is still too narrow in scope'Case No 6-RC-1202 (not reported in printed volumes of BoardDecisions and Orders).111 NLRB No. 60.